 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1246 
In the House of Representatives, U. S.,

April 14, 2010
 
RESOLUTION 
Expressing sympathy to the people of Poland in the aftermath of the tragic plane crash that killed the country’s President, First Lady, and 94 others on April 10, 2010.  
 
 
Whereas the Polish President Lech Kaczynski and 95 other people, including Poland’s First Lady, deputy foreign minister, deputy defense minister, dozens of members of Parliament, the chiefs of the army and navy, and the president of the national bank, were killed in a plane crash in western Russia on April 10, 2010; 
Whereas President Kaczynski and his colleagues were traveling to Katyn, Russia for a memorial service to mark the 70th anniversary of the Soviet secret police killing of more than 20,000 Polish officers, prisoners, and intellectuals who were captured after the Soviet Union invaded Poland in 1939; 
Whereas Ryszard Kaczorowski, who served as Poland’s final president in exile before the country’s return to democracy, perished; 
Whereas Anna Walentynowicz, the former dock worker whose firing in 1980 sparked the Solidarity strike that ultimately overthrew the Polish communist government, was also killed in the crash; 
Whereas respected Chicago artist Wojciech Seweryn, whose father was killed in Katyn, and who recently completed a memorial to the victims of Katyn at St. Adalbert Cemetery in Niles, Illinois, which Polish President Kaczynski planned to visit in May, died in the crash as well; 
Whereas Russia and Poland had begun to heal the deep wounds from the Katyn tragedy, with Russian Prime Minister Vladimir Putin recently joining Polish Prime Minister Donald Tusk at a ceremony marking the event at Katyn; 
Whereas Prime Minister Putin, the first Russian leader ever to attend the Katyn commemoration said we bow our heads to those who bravely met death here; 
Whereas more than 9,000,000 Americans of Polish descent now reside in the United States, including in major metropolitan areas such as Chicago, Detroit, and New York City; 
Whereas the American people stood in support of the Solidarity movement as it fought against the oppression of the Polish communist government through peaceful means, eventually leading to Solidarity members being elected to office in partially free democratic elections held on June 4, 1989; 
Whereas Poland joined the North Atlantic Treaty Organization (NATO) in 1999 and has since contributed to military operations in Iraq and Afghanistan; and 
Whereas the United States and Poland share a strong bond of friendship and international cooperation: Now, therefore, be it 
 
That the House of Representatives— 
(1)mourns the death of President Kaczynski and the terrible loss of life that resulted from the plane crash of April 10, 2010; 
(2)expresses its deepest sympathies to the people of Poland and the families of those who perished for their profound loss; 
(3)expresses strong and continued solidarity with the people of Poland and all persons of Polish descent; and 
(4)expresses unwavering support for the Polish government as it works to overcome the loss of many key public officials. 
 
Lorraine C. Miller,Clerk.
